Pratt, J.
This was an action of false imprisonment, tried before a jury, who assessed the damages at six cents, which verdict was set aside as inadequate. The judge charged the jury that, at most, the detention was only a technical arrest, and that' the measure of damages was entirely within their discretion. This was right, as the evidence showed that plaintiff was arrested and detained only long enough to walk across the street, and the verdict was consistent with the charge. There was no basis-for any specific sum as damages, and, the jury having estimated the same as nominal, it was not proper for the court to interfere. Indeed, it is not clear that a verdict for the defendant would not have been justified.- We think it is clear that the case is one where a verdict cannot be properly interfered with. Order reversed, with costs.